Citation Nr: 1505261	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  13-03 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for Bell's palsy, to include as secondary to hypertension.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel



INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from February 1981 to June 1981.  He had additional service in the Army National Guard from December 1980 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In September 2014, the appellant testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

The Board observes that, in addition to the paper claims file, the appellant also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of the September 2014 hearing transcript and VA treatment records containing the report of the appellant's July 2011 VA examination, which were considered by the agency of original jurisdiction (AOJ) in the September 2011 rating decision and January 2013 statement of the case, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The appellant's VBMS file does not contain any documents at this time.  

The issue of entitlement to service connection for a stroke has been raised by the record in the appellant's February 2013 substantive appeal, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The appellant asserts that his hypertension either began or was aggravated during ACDUTRA in the Army National Guard.  He stated that he first had high blood pressure in either July 1984 or July 1985 when he was on ACDUTRA.  He reported that he went to sick call and then followed up with a primary care physician when he returned home.  The appellant further alleged that subsequent periods of ACDUTRA aggravated his hypertension.  With respect to his Bell's palsy, he claims that such occurred during ACDUTRA or, in the alternative, stemmed from his hypertension.  Therefore, he contends that service connection for such disorders is warranted.

As an initial matter, the Board notes that the appellant has not been provided with proper Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the secondary aspect of his claim of entitlement to service connection for Bell's palsy.  Such should be accomplished on remand.

The exact nature of the appellant's National Guard service is critical to the final outcome of the case.  The provisions of 38 U.S.C.A. § 1110 only allow for service connection "[f]or disability resulting from personal injury suffered or disease contracted . . . in the active military, naval, and air service."  Active military, naval, and air service, in turn, includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  See 38 U.S.C.A. § 101(24).

ACDUTRA includes full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any state.  INACDUTRA generally means duty (other than full-time duty) prescribed for Reserves, and duty (other than full-time duty) performed by a member of the National Guard of any state.  38 U.S.C.A. § 101(21), (22), (23), (24), (27); 38 C.F.R. § 3.6(a), (c), (d).  Thus, while service connection may be granted for any injury or disease that had its onset during active duty (or during ACDUTRA if such was incurred or aggravated in the line of duty), current disabilities must be shown to be related only to injuries, and not diseases, sustained in INACDUTRA for service connected to be granted.

The Board initially finds that a remand is necessary in order to clarify the exact dates the appellant served on ACDUTRA and INACDUTRA during his service in the Army National Guard between December 1980 and October 2003.  As such, the AOJ should obtain a list of the dates of active duty, ACDUTRA, and INACDUTRA, for the time period from December 1980 to October 2003, while the appellant was serving in the Army National Guard from the National Personnel Records Center or any other appropriate source.  Furthermore, the Board notes that, although some of the appellant's service treatment records from his service in the Army National Guard are contained in the claims file, it is not clear whether his complete service treatment records have been obtained.  On remand, the AOJ should attempt to obtain the appellant's complete service treatment records from his service in the Army National Guard.  If the appellant's periods of ACDUTRA and INACDUTRA are unverifiable, or his treatment records are unavailable, such a fact should be documented, in writing, in the record.

The record also indicates that there may be outstanding private treatment records.  The appellant reported at his September 2014 hearing that he was treated for high blood pressure by Dr. M.J., a private physician, after a period of ACDUTRA in either July 1984 or July 1985.  Such records are not contained in the record and it does not appear that they have been requested by the AOJ.  Therefore, on remand, the appellant should be requested to furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records, to include treatment records from Dr. M.J.  The appellant's service treatment records also indicate that he was sent to the emergency room at an army hospital at Fort Rucker in Alabama for treatment of his Bell's palsy.  However, such records are not contained in the record and it does not appear that they have been requested by the AOJ.  Therefore, on remand, the AOJ should obtain such treatment records.

The Board notes that the appellant was afforded a VA examination in July 2011 in connection with his claim for service connection for hypertension.  At such time, the examiner determined that it was less likely than not that the appellant's hypertension was caused by his period of service between February 1981 and June 1981.  The examiner's rationale was, "[g]iven the active duty timeframe noted on the 2507 as being the only period of eligible active duty, there is no evidence of blood pressure elevation consistent with a diagnosis of hypertension."  As noted above, the appellant has claimed that such disorders are related to a later period of ACDUTRA.  As the examiner did not properly address whether such disorder is caused or aggravated by subsequent periods of ACDUTRA, the Board finds that a new examination and medical opinion is needed to resolve the appellant's claim for service connection for hypertension.

With respect to the appellant's claim for service connection for Bell's palsy, the Board notes that he has not yet been afforded a VA examination with regard to such claim.  In this regard, his service treatment records show that he was treated for Bell's palsy in May 1985 while serving in the Army National Guard.  Accordingly, the Board finds that he should be afforded a VA examination to determine the etiology of any current Bell's palsy disorder, to include whether such is secondary to his hypertension. 

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for Bell's palsy as secondary to hypertension.  

2.  Contact the National Personnel Records Center, the appellant's Army National Guard Unit, or any other appropriate source to obtain all service treatment records, including any treatment records from the emergency room at Fort Rucker.  Verify when the appellant's periods of service in the Army National Guard, to include a list of the appellant's dates of active duty, ACDUTRA, and INACDUTRA, for the time period from December 1980 to October 2003.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The appellant should be given an opportunity to identify any outstanding private treatment records referable to hypertension or Bell's palsy.  Specifically request that the appellant provide authorization to obtain treatment records from Dr. M.J.  After obtaining any necessary authorization from the appellant, all outstanding records should be obtained.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the appellant and afford him an opportunity to submit any copies in his possession.

4.  After all records have been associated with the claims file, schedule the appellant for an appropriate VA examination to determine the nature and etiology of his hypertension and Bell's palsy.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  Based on an interview with the appellant, a review of the record, and a physical examination, the examiner should offer an opinion as to the following:

Hypertension

(A)  Is it at least as likely as not (50 percent probability or greater) that the appellant's hypertension was caused or aggravated by a disease or injury during any period of ACDUTRA, or caused or aggravated by an injury during any period of INACDUTRA.

Bell's palsy

(A)  Identify whether the appellant has, or has had at any time since February 2011, a current diagnosis of Bell's palsy or residuals of such disease.

(B)  If Bell's palsy is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such was caused or aggravated by a disease or injury during any period of ACDUTRA, or caused or aggravated by an injury during any period of INACDUTRA.

(C) If Bell's palsy is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such was caused by or aggravated by his hypertension.

In offering any opinion, the examiner must consider the full record, to include the appellant's documented treatment for hypertension and Bell's palsy during his service in the Army National Guard, as well as his lay statements regarding the incurrence of his disorder and continuity of symptomatology.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

